                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                           Criminal No. 2:20-CR-2-D
                            Civil No. 2:21-CV-40-D


JIMMY DORSETT SPELLER,                      )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules 'Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the ·above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.



       SO ORDERED. This .Ji..l day of September, 2021.




                                        JAES C. DEVER Ill
                                        UNITED STATES DISTRICT JUDGE




           Case 2:20-cr-00002-D Document 54 Filed 09/21/21 Page 1 of 1
